Exhibit 99.1 News Release Contact: Bruce Russell (310) 346-6131 brussell@cyanotech.com Cyanotech Reports Financial Results for the Second Quarter and First Six Months of Fiscal Year 2017 — Net sales increase 16% to a record $9.9 million, EPS $0.02 vs. $0.00 — KAILUA KONA, Hawaii (November 10, 2016) — Cyanotech Corporation (Nasdaq Capital Market: CYAN), a world leader in microalgae-based, high-value nutrition and health products, today announced financial results for the second quarter and first six months of fiscal year 2017, ended September 30, 2016. Second Quarter 2017 For the second quarter of fiscal year 2017 compared to the second quarter of fiscal year 2016, net sales were a record $9,862,000 compared to $8,516,000, an increase of 16%. Gross profit was $3,885,000, with gross profit margin of 39.4%, compared to gross profit of $3,100,000 and gross profit margin of 36.4%. Operating income was $247,000 compared to operating loss of ($139,000). Net income was $99,000 or $0.02 per diluted share, compared to net income of $14,000 or $0.00 per diluted share. Commenting on the second quarter of fiscal 2017 results (changes shown vs. the second quarter of fiscal 2016), Gerry Cysewski, Ph.D., Cyanotech’s President and CEO, noted: “Net sales growth of 16% was driven by an 18% increase in sales of our packaged products and an 8% increase in sales of our bulk products. Growth in our packaged products was primarily due to our Costco expansion. During this quarter, BioAstin expanded into an additional 64 warehouse stores in Costco’s Northwest region and now is available in 252 Costco warehouses, or roughly 52% of their domestic total. “We are also seeing strong increases in our sales of bulk spirulina, due to higher international demand. “Gross profit margin increased by 3 percentage points due to a reduction of promotional discounts and lower cost per unit of spirulina resulting from higher production compared to last year. “Operating expenses increased by $399,000, driven by an increase in legal costs of $761,000 related primarily to an ongoing litigation matter, offset mainly by a decrease of $176,000 in auditing fees and a decrease of $146,000 in advertising spending.” Please review the Company’s Form 10-Q for the quarter ended September 30, 2016 for more detailed information. Six Months ended September 30, 2016 For the six months ended September 30, 2016 compared to the six months ended September 30, 2015, net sales were $17,184,000 compared to $16,110,000, an increase of 6.7%. Gross profit was $6,706,000, with gross profit margin of 39.0%, compared to gross profit of $6,024,000 and gross profit margin of 37.4%. Net loss was ($592,000) or ($0.10) per diluted share, compared to net loss of ($91,000) or ($0.02) per diluted share. 73-4460 Queen Kaahumanu Highway, #102 ~ Kailua-Kona, Hawaii 96740 (808) 326-1353 fax (808) 329-3597 ~ www.cyanotech.com Trailing 12 Months ended September 30, 2016 For the trailing 12 months ended September 30, 2016 compared to the trailing 12 months ended September 30, 2015, net sales were $32,914,000 compared to $34,348,000, a decrease of 4.2%. Gross profit was $12,548,000, with gross profit margin of 38.1%, compared to gross profit of $13,496,000 and gross profit margin of 39.3%. Pretax loss was ($1,275,000) compared to pretax income of $721,000, and net loss was ($4,896,000) or ($0.87) per diluted share, compared to net income of $202,000 or $0.04 per diluted share. About Cyanotech — Cyanotech Corporation, a world leader in microalgae technology, produces BioAstin® Natural Astaxanthin and Hawaiian Spirulina Pacifica®—all natural, functional nutrients that leverage our experience and reputation for quality, building nutritional brands which promote health and well-being. Cyanotech's Spirulina products offer complete nutrition, and augment energy and immune response. They are FDA-reviewed and accepted as Generally Recognized as Safe (GRAS) for use in food products. BioAstin's superior antioxidant activity and ability to support and maintain a natural anti-inflammatory response enhance skin, muscle and joint health. All Cyanotech products are produced from microalgae grown at our 90-acre facility in Kona, Hawaii using patented and proprietary technology. Cyanotech sells its products direct to consumers at retail locations in the United States and online at www.nutrex-hawaii.com and also distributes to nutritional supplement, nutraceutical and cosmeceutical manufacturers and marketers. Visit www.cyanotech.com for more information. “Safe Harbor” Statement under the U.S. Private Securities Litigation Reform Act of 1995 Besides statements of present fact and historical fact, this press release may contain forward-looking statements. Forward-looking statements relate to the future and are subject to inherent uncertainties, risks and changes in circumstances that are difficult to predict. Our actual results may differ materially from those contemplated by forward-looking statements. We caution against relying on forward-looking statements. Important factors that could change actual, future results include: changes in sales levels to our largest customers, weather patterns in Hawaii, production problems, risks associated with new products, foreign exchange fluctuations, and availability of financing, as well as national and global political, economic, business, competitive, market and regulatory conditions. Other factors are more fully detailed in the Company’s annual Form 10-K filings with the Securities and Exchange Commission. ( Financial Tables Follow : The following tables do not contain footnotes or other information contained in the Company’s Form 10-Q for the period ended September 30, 2016, which can be found on the Cyanotech website ( www.cyanotech.com ) under Investors>Investor Filings upon filing. As such the following Financial Tables are provided only as a guide and other factors are more fully detailed in the Company’s annual Form 10-K filings with the Securities and Exchange Commission.) 73-4460 Queen Kaahumanu Highway, #102 ~ Kailua-Kona, Hawaii 96740 (808) 326-1353 fax (808) 329-3597 ~ www.cyanotech.com CYANOTECH CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share amounts) (Unaudited) September 30, March 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $49 at September 30, 2016 and $136 at March 31, 2016 Inventories, net Deferred tax assets 74 74 Prepaid expenses and other current assets Total current assets Equipment and leasehold improvements, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Line of credit $ $ — Current maturities of long-term debt Customer deposits 50 Accounts payable Accrued expenses Total current liabilities Long-term debt, net Deferred tax liabilities 74 74 Deferred rent 38 30 Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock of $0.01 par value, authorized 10,000,000 shares; no shares issued and outstanding — — Common stock of $0.02 par value, shares authorized 50,000,000; 5,668,881 shares issued and outstanding at September 30, 2016 and 5,599,797 shares at March 31, 2016 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ 73-4460 Queen Kaahumanu Highway, #102 ~ Kailua-Kona, Hawaii 96740 (808) 326-1353 fax (808) 329-3597 ~ www.cyanotech.com CYANOTECH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share amounts) (Unaudited) Three Months Ended September 30, Six Months Ended September 30, NET SALES $ COST OF SALES Gross profit OPERATING EXPENSES: General and administrative Sales and marketing Research and development Gain on disposal of equipment and leasehold improvements ) Total operating expenses Income (loss) from operations ) ) ) Interest expense, net ) Income (loss) before income tax ) ) ) INCOME TAX EXPENSE (BENEFIT) 26 ) ) ) NET INCOME (LOSS) $ 99 $ 14 $ ) $ ) NET INCOME (LOSS) PER SHARE: Basic $ $ $ ) $ ) Diluted $ $ $ ) $ ) SHARES USED IN CALCULATION OF NET INCOME (LOSS) PER SHARE: Basic Diluted 73-4460 Queen Kaahumanu Highway, #102 ~ Kailua-Kona, Hawaii 96740 (808) 326-1353 fax (808) 329-3597 ~ www.cyanotech.com
